DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges receipt of request for extension of time, request for continued examination under 37 CFR 1.114, proper terminal disclaimer, amendment and remarks, all filed 10/21/2021.

Claims 1 and 11 are amended.   

Claim 10 is canceled.
Claims 1-9 and 11-13 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.
 
Election/Restrictions
Applicant’s election of Group I, claims 1-11, in the reply filed on 10/23/2020 is acknowledged.   Applicant did not agree with the restriction requirement but did not also 
The examiner thanks applicant for electing:
Hexamethyldisiloxane as the specific volatile silicone oil.
Sodium C14-16 olefin sulfonate as the surfactant stable at low pH,
Polyacrylate crosspolymer-6 as the polymer having suspending properties,
Ammonium polyacryloyldimethyl taurate as thickener, and 
Glycolic acid as cosmetic active ingredient.
Claims 12 and 13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim.   Election was made without traverse in the reply filed on 10/23/2020.
Claims 1-9 and 11 are under consideration.


Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive. 
Applicant argues that claims 1-5 and 8 (claim 10 is canceled on 10/21/2021) is not obvious over Lukenbach because claim 1 has been amended to limit the amount of the organic acid to from about 3 to about 15% by weight while Lukenbach uses 0.8% citric acid, which is outside the range now claimed in the amended claim.   Applicant further argues that Luckenbach uses the citric acid to adjust the pH while in the instant application, the organic 
Response: The examiner disagrees.   Claim 1 is composition claim.   Claim 1 is not directed to peeling the skin or treating acne.   The examiner agrees that the % amount of citric acid at 0.8% is outside the claimed range.   New rejection is introduced to address the amendment to claim 1 and 11.   There is no factual evidence showing that the range for the organic acid as claimed about 3-15%, in claim 1 provides unexpected results.
For claims 1 and 6: Applicant says that the rejection of claim 6 should be withdrawn because Buge does not cure the deficiencies LUKENBACH.
Response: The examiner disagrees.   Buge was relied upon for teaching the limitation of claim 6 by teaching the use of sulfonate esters such as sodium C14-C16 olefin sulfonate in self-forming compositions and specifically teaches that sodium C14-C16 olefin sulfonate is a foaming surfactant.
For claims 1 and 7: Applicant says that the rejection should be withdrawn because Walker does not cure the deficiencies LUKENBACH.
Response: The examiner disagrees.   Walker was relied upon for teaching the limitation of claim 7 by teaching that polysorbate 20 and polyacrylate crosspolymer-6 are rheology modifiers (paragraph [0071] of WALKER) and hence functionally equivalent.  And one functionally equivalent compound/agent can be used in place of the other with the expectation of achieving the same results and in this case suspending properties.
For claims 1 and 9
Response: The examiner disagrees.   De Lemos was relied upon for teaching the limitation of claim 9 by teaching that ammonium polyacryloyldimethyl taurate is a thickener in compositions for skin (see the title and paragraphs [0012], [0014], [0021], [0073], [0074] and claim 13 of De LEMOS), such that ammonium polyacryloyldimethyl taurate and the thickeners named in LUKENBACH are functionally equivalent.   Therefore, at the effective date of the invention, the artisan would use one functionally equivalent thickener for the other with the expectation of obtaining the same effect.             
For claim 11: Applicant argues that Walker and Ilekti do not cure the deficiencies of LUKENBACH such that the rejection should be withdrawn. 
Response: The examiner disagrees.   Claim 11 is the same as claim 1 except that in 11 c), the polymer having the suspending properties is specified as polyacrylate crosspolymer-6; and For 11 e), LUKENBACH teaches citric acid.   Walker was relied upon for teaching the limitation of claim 11 c) by teaching that polysorbate 20 and polyacrylate crosspolymer-6 are rheology modifiers (paragraph [0071] of WALKER) and hence functionally equivalent.  And one functionally equivalent compound/agent can be used in place of the other with the expectation of achieving the same results and in this case suspending properties.    ILEKTI was relied upon for teaching that citric acid and glycolic acid are all alpha-hydoxy acids known to be used in skin care composition (see paragraphs [0027], [0037], [0110] and claim 4 of ILEKTI).   One functionally equivalent agent can be used in place of the other with the expectation of achieving the same functionality.   Therefore Walker and ILEKTI were properly relied upon for rendering claim 11 in combination with LUKENBACH.    
For the obviousness type Double Patenting Rejection: The provisional rejection of claims 1-11 on the ground of nonstatutory double patenting as being unpatentable over claims .

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 depends on claim 2.   Claim 2 depends on claim 1.   Claim 1 has not limited the one or more surfactants to amphoteric surfactant.    And claim 2 has not limited the one or more surfactants to amphoteric surfactant.   Therefore, the recitation in claim 4 that “the amphoteric surfactant …” does not derive antecedent support from claim 2.
Rather, claim 4 may properly depend from claim 3 that has limited the one or more surfactants to amphoteric surfactant.
Correction is respectfully requested.
           

New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over LUCKENBACH et al. (WO 200295758 A2) in view of WALKER et al. (US 20160175209 A1) for 11 c) and in view of ILEKTI et al. (US 20110038821 A1) for 11 e)

Claim 1 is directed to self-foaming cleansing composition comprising: 
a) From about 0.5% to about 10% wt.% of one or more volatile silicone oils; b) From about 0.5% to about 25% wt.% of one or more surfactants stable at low pH; c) From about at least 1.2% of one or more polymers with suspending properties; d) From about 0.5% to about 3.8 wt.% of one or more thickeners; e) From about 3% to about 15% wt % of one organic acid as cosmetic active ingredient; the self-foaming cleansing composition having a pH in between about 3.4 and 5; the self-foaming cleansing composition starting to foam immediately after application of the compositions onto the skin; wherein the self-foaming cleansing composition is free of perfluoro compound; and wherein the weight percentages are based on the total weight of the foaming cleansing composition.

Claim 11 is the same as claim 1 except that in 11 c), the polymer having the suspending properties is specified as polyacrylate crosspolymer-6; in 11 b) the surfactant is selected from coco-betaine, sodium C14-16 olefin sultanate, sultaines, betaines, alkyl polyglucosides, taurates; and 11 d) thickener is selected from the group xanthan gum, guar gum, biosaccharide gum, cellulose, sclerotium gum, agarose, pectin, gellan gum, ammonium polyacryloyldimethyl taurate, ammonium acryloyldimethyltaurate/VP copolymer, polyacrylamide, carbomer, and acrylates/C10-30 alkyl acrylate cross-polymer; and the organic acid in 11 e) is glycolic acid.
The recitation that the self-foaming cleansing composition starts to foam immediately after application is a characteristic of the self-foaming composition.   The self-foaming composition of LUKENBACH is capable of starting to foam after application.
LUKENBACH discloses self-foaming composition that comprises surfactant mixture comprising (a) at least one anionic surfactant; (b) at least one amphoteric surfactant; and (c) optionally at least one nonionic surfactant; and (II) at least one self-foaming agent (See the whole document with emphasis on the abstract, page 2, lines 26-29; claims 1, 4-24, 29-32).   The surfactant is present at least about 10% (page 3, lines 33-34).   The first component of the surfactant mixture is anionic surfactant selected from alkyl sulfates; alkyl ether sulfates; alkyl alkyl sulfonates; alkylaryl sulfonates; alkyl sulfosuccinates; alkyl ether sulfosuccinates; alkyl sulfosuccinamates; alkyl amidosulfosuccinates; alkyl carboxylates; alkyl amidoethercarboxylates; alkyl succinates; fatty acyl sarcosinates; fatty acyl amino acids; fatty acyl taurates; fatty alkyl sulfoacetates; alkyl phosphates; alkyl ether phosphates; and mixtures thereof.   A preferred anionic surfactant is sodium laureth sulfate.” (See the paragraph bridging pages 3 and 4).   The anionic surfactant is present at a preferred amount of about 5% to 20%.   The second component is amphoteric and is selected from amphocarboxylates, alkyl betaines, amidoalkyl betaines, amidoalkyl sultaines, amphophosphates, phosphobetaines, pyrophosphobetaines, carboxyalkyl alkyl polyamines, alkyl amino monoacetates, alkyl amino diacetates; betaine amphoteric surfactants are preferred; and particularly preferred betaine surfactant is cocamidopropyl betaine (see page 4, lines 17-22).   The amount of amphoteric surfactant is present at from about 2% to 20% (page 4, lines 23-25).   The composition has a pH of from about 3 to about 10 (page 7, lines 1-2).    The composition is contemplated to also contain polyoxyethylene derivatives of polyol esters (page 4, lines 26-31) and preferred examples of the polyoxyethylene derivatives of polyol esters are PEG-80 sorbitan laurate and Polysorbate (page 4, line 35 to page 5, line 3).   The instant specification describes the phrase “suspending properties” to mean the ability of the polymer to effectively suspend particles or droplets (see page 5, lines 24-27 of the instant disclosure).   Polysorbate polymer is capable of suspending particles and thus meets the limitation of polymer having suspending properties.   The composition also contains thickening agent and the thickening agents of LUKENBACH are mono or diesters of 1) polyethylene glycol of formula HO-(CH2CH2O)zH wherein z is an integer from about 3 to about 200; and 2) fatty acids 10 containing from about 16 to about 22 hydroxyalkyl alkyl cellulose; and mixtures thereof.  Preferred thickeners include polyethylene glycol ester, and more preferably PEG-150 distearate which is available from the Stepan Company of Northfield, Illinois or from Corniel, S.p.A. of Bologna, Italy under the tradename, "PEG 6000 DS" (page 7, lines 3-15) and the thickener is from about 5% to about 20% (page 7, lines 16-17).   The composition contains volatiles silicone and present at amount of from about 0.5 percent to about 1.0 percent (page 7, line 23) and suitable volatile silicones are polydimethylsiloxane, polydimethylcyclosiloxane, hexamethyldisiloxane, cyclomethicone fluids such as polydimethylcyclosiloxane (page 7, lines 24-26) and hexamethyldisiloxane is specifically mentioned and is the elected volatile silicone.   Citric acid is also part of the composition and in example 2, citric acid is present at 0.8%.  See also page 10, lines 7-8 under the Table and page 11, lines 8-9 under the Table.
For claims 1 a) and 11 a), The Hexamethyldisiloxane, a volatile silicone anticipates the requirement of 1a) and 11 a) and from about 0.5 percent to about 1.0 percent of the silicone overlaps the claimed range of from about 0.5 to 10% (claim 1 a)) and 0.8 to about 5% (claim 11 a)), and this disclosed range allows for a range of 0.8 to 1% which is within the claimed ranges.   
For claims 1 b) and 11 b), The second component in LUKENBACH is amphoteric and is selected from amphocarboxylates, alkyl betaines, amidoalkyl betaines, amidoalkyl sultaines, amphophosphates, phosphobetaines, pyrophosphobetaines, carboxyalkyl alkyl polyamines, alkyl amino monoacetates, alkyl amino diacetates; betaine amphoteric surfactants are preferred; and particularly preferred betaine surfactant is cocamidopropyl betaine (see page 4, betaines and sultaines anticipate the requirement of one or more surfactant and the surfactant is at least 10% and this 10% anticipate the claimed range of from about 0.5% to about 25% (claim 1 b)) and 1% to about 20% (claim 11 b)).   
For claims 1 c) and 11 c), polysorbate 20, a nonionic surfactant, is disclosed as being present in amounts of from about 1-15% or from about 2-10% (page 5, lines 17-19) and some embodiments example 5 have used 2 weight % (see at least page 15, lines 17, 28-29, 31-32 and 35) with polysorbate 20 meeting the limitation of polymers with suspending properties; and with the disclosed range overlapping the claimed range and the 2% or 2-10% meeting the limitation of at least 1.2% in both claims 1 c) and 11 c).   For claim 11 c), LUKENBACH differs by not teaching the specific recited  polymer, polyacrylate crosspolymer-6.   However, it is known in the art that polysorbate 20 and polyacrylate crosspolymer-6 are rheology modifiers (paragraph [0071] of WALKER) and hence functionally equivalent.   One functionally equivalent compound/agent can be used in place of the other with the expectation of achieving the same results and in this case suspending properties.   Therefore, at the effective date of the invention, the artisan, guided by WALKER and LUKENBACH would be motivated to use polyacrylate crosspolymer-6 in place of polysorbate and expect that polyacrylate crosspolymer-6 would have the equivalent suspending properties in the composition.
For claims 1 d) and 11 d) hydroxyalkyl cellulose, a specific cellulose, anticipates the requirement for cellulose of claim 11 d) and generic thickener of claim 1 d).   While the lower limit of 5% of the 5-20% thickener is higher than the upper limit of 3.8%, about 5% includes 4.5%.   Thus, at the effective date of the invention, one of ordinary skill in the art would use amount of the thickening agent that would be effective to predictably thicken the composition to 
For claim 1 e) and 11 e), LUKENBACH teaches citric acid.   LUKENBACH differs by not teaching glycolic acid.   However, citric acid and glycolic acid are all alpha-hydoxy acids known to be used in skin care composition (see paragraphs [0027], [0037], [0110] and claim 4 of ILEKTI).   One functionally equivalent agent can be used in place of the other with the expectation of achieving the same functionality.   The organic acids, which are any of citric acid, glycolic acid are used in amounts of from 0.5% to 9% (paragraph [0039] of ILEKTI).   This amount overlaps the claimed range of from about 3% to about 8%.   In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   The 0.5% to 9% allows for range of 3-8%.   In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  
The composition of LUKENBACH has a pH of from about 3 to about 10 (page 7, lines 1-2) and this disclosed pH allows for pH of between 3.4 and 5.   Because the composition of LUKENBACH is self-foaming, the composition would be expected to foam immediately after application to the skin, just as the self-foaming composition of claims 1 and 11.
Therefore, LUKENBACH taken in combination with Walker and ILEKTI renders claims 1 and 11 prima facie obvious.
For claim 2, the hexamethyldisiloxane
For claim 3, LUKENBACH discloses amphoteric surfactants.
For claim 4, LUKENBACH discloses betaine based surfactants (see at least page 4, lines 17-22).
For claim 5, the composition of LUKENBACH has a pH of from about 3 to about 10 (page 7, lines 1-2) and in the composition are surfactants such that at the low pH of about 3, the surfactant is stable (see also the composition in example 1 is stated to be at pH of 5.5 (lines 7 and 8 at the after the Table on page 10) and, example 2 at pH of 5.3-5.7 (lines 10 and 11 after the Table on page 11), both compositions contain surfactants and all are low pH’s.
For claim 7, the substitution of polyacrylate crosspolymer-6, which is taught by Walker (paragraph [0071]) to be functionally equivalent to polysorbate as rheology modifiers, would be expected to achieve predictable equivalent suspending properties in the composition.
Therefore, at the effective date of the invention, the artisan, guided by the WALKER and LUKENBACH would be motivated to use polyacrylate crosspolymer-6 in place of polysorbate and expect that polyacrylate crosspolymer-6 to predictably have  equivalent suspending properties in the composition.   
For claim 8, the nonionic surfactant is contemplated to be present at from about 1% to about 15%, or from about 2% to about 10% or from about 3% to about 8% (page 5, lines 17-19) and example of the nonionic surfactant is polysorbate meeting the limitation of polymer that has suspending properties and at least the ranges about 2-10% and about 3-8% are at least 1.2% claimed in claim 8.
Therefore, LUKENBACH taken in combination with Walker and ILEKTI renders claims 1-5, 7-8 and 11 prima facie obvious.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUCKENBACH et al. (WO 200295758 A2) in view of WALKER et al. (US 20160175209 A1) for 11 c) and in view of ILEKTI et al. (US 20110038821 A1) for 11 e) as applied to claim 1, and further in view of BUGE et al. (US 20180280299 A1). 
LUKENBACH taken in combination with Walker and ILEKTI has been described above to render claim 1 prima facie obvious.   Anionic surfactants of LUKENBACH are selected from alkyl sulfates; alkyl ether sulfates; alkyl monoglyceryl ether sulfates; alkyl monoglyceride sulfates; alkyl monoglyceride sulfonates; alkyl sultanates; alkylaryl sulfonates; alkyl sulfosuccinates; alkyl ether sulfosuccinates; alkyl sulfosuccinamates; alkyl amidosulfosuccinates; alkyl carboxylates; alkyl amidoethercarboxylates; alkyl succinates; fatty acyl sarcosinates; fatty acyl amino acids; fatty acyl taurates; fatty alkyl sulfoacetates; alkyl phosphates; alkyl ether phosphates; and mixtures thereof (claim 7).  
LUKENBACH differs from claim 6 by not teaching the specific sulfonate surfactant recited in claim 6.   However, BUGE teaches the use of sulfonate esters such as sodium C14-C16 olefin sulfonate in self-foaming compositions and specifically teaches that sodium C14-C16 olefin sulfonate is a foaming surfactant (paragraph [0123]-[0124]).   Therefore, at effective date of the invention one having ordinary skill in the art guided by the teachings of BUGE would use one anionic surfactant in place of the with the expectation that the composition derived from using as sodium C14-C16 olefin sulfonate in place of the sulfonate surfactant of LUKENBACH with the expectation that the composition derived from using the as sodium C14-C16 olefin sulfonate would be self-foaming. 
Therefore, LUKENBACH taken in combination with Walker and ILEKTI and further in view of BUGE renders claim 6 prima facie obvious.

Claims 1 and 9 remain rejected under 35 U.S.C. 103 as being unpatentable over LUKENBACH et al. (WO 200205758 A2) as applied to claim 1, and further in view of De LEMOS et al. (US 20170189297 A1).
LUKENBACH has been described above to render claim 1 prima facie obvious.   Thickening agents of LUKENBACH are mono or diesters of 1) polyethylene glycol of
formula HO-(CH2CH2O)zH wherein z is an integer from about 3 to about 200; and 2) fatty acids
10 containing from about 16 to about 22 carbon atoms; fatty acid esters of ethoxylated polyols;
ethoxylated derivatives of mono and diesters of fatty acids and glycerin; hydroxyalkyl cellulose;
alkyl cellulose; hydroxyalkyl alkyl cellulose; and mixtures thereof. Preferred thickeners include
polyethylene glycol ester, and more preferably PEG-150 distearate which is available from the
Stepan Company of Northfield, Illinois or from Corniel, S.p.A. of Bologna, Italy under the tradename, "PEG 6000 DS" (page 7, lines 3-15).
LUKENBACH differs from claim 9 in that LUKENBACH does not teach the specific thickener, ammonium polyacryloyldimethyl taurate recited in claim 9.
However, it is known in the art that ammonium polyacryloyldimethyl taurate is a thickener in compositions for skin (see the title and paragraphs [0012], [0014], [0021], [0073], [0074] and claim 13 of De LEMOS).   Therefore, ammonium polyacryloyldimethyl taurate and the thickeners named in LUKENBACH are functionally equivalent.   Therefore, at the effective date of the invention, the artisan would use one functionally equivalent thickener for the other with the expectation of obtaining the same effect.             
Therefore, LUKENBACH taken in combination with Walker and ILEKTI and further in view of De LEMOS renders claim 9 prima facie obvious.

Double Patenting
The provisional non-statutory double patenting rejection of claims 1-11 over claims 1-15 of co-pending Application No. 16/526,563 (reference application) is withdrawn in light of the proper terminal disclaimer filed 10/21/2021

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613